Per Curiam:
The evidence of the plaintiffs shows very clearly that there was no intention to deliver the oil. It was a sale on margins. There was no agreement that the defendants should ever pay the whole amount and take the certificates. This suit was to recover margins paid and advanced by plaintiffs to protect the oil represented by the certificates. The case clearly falls within that class of gambling transactions which the courts will not lend their aid to enforce. Fareira v. Gabell, 8 Norris, 89; North v. Phillips, Id., 250; Dickson’s Executors v. Thomas, 1 Out., 278. The decision and judgment of the court were clearly right.
Judgment affirmed